People v Henriquez (2017 NY Slip Op 00331)





People v Henriquez


2017 NY Slip Op 00331


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2014-03332

[*1]People of State of New York, respondent,
vLuis Henriquez, appellant.


Kent V. Moston, Hempstead, NY (Jeremy L. Goldberg and Tammy Feman of counsel; Justin Erb on the brief), for appellant.
Madeline Singas, District Attorney, Mineola, NY (Sarah S. Rabinowitz and Adam S. Charnoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Delligatti, J.), dated February 27, 2014, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Correction Law § 168-n(3) requires a court making a risk level determination pursuant to the Sex Offender Registration Act (see Correction Law art 6-C) to "render an order setting forth its determinations and the findings of fact and conclusions of law on which the determinations are based" (Correction Law § 168-n[3]). Here, the Supreme Court did not adequately set forth its findings of fact and conclusions of law in its order. However, since the record is sufficient for this Court to make its own findings of fact and conclusions of law, remittal is not required (see People v Jordan, 136 AD3d 697, 698; People v Arocho, 130 AD3d 996, 997; People v Johnson, 118 AD3d 684).
Contrary to the defendant's contention, the Supreme Court properly assessed 15 points under risk factor 11 for a history of alcohol abuse. The assessment of these points was supported by clear and convincing evidence in the record, including the case summary completed by the Board of Examiners of Sex Offenders and the presentence report (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 15 [2006]; People v Palmer, 20 NY3d 373, 377-378; People v Mitchell, 142 AD3d 542, 543; People v Zavala, 114 AD3d 653, 654).
RIVERA, J.P., AUSTIN, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court